Dear Mayor Profit:
Your request for an Attorney General's Opinion regarding the sales and use tax exemption for political subdivisions has been assigned to me for research and reply. You asked whether purchases made by a political subdivision, such as a police jury, are exempt from sales and use taxes imposed by a municipality, such as a town.
The short answer to your question is yes. Under La.R.S. 47:301 (8)(c)(i), "[f]or purposes of the payment of the state sales and use tax and the sales and use tax levied by any political subdivision, `person' shall not include this state, any parish, city and parish, municipality, district, or other political subdivision thereof, or any agency, board, commission, or instrumentality of this state or its political subdivisions." Therefore, it is the opinion of this office that purchases made by a political subdivision, such as a police jury, are exempt from sales and use taxes imposed by a municipality, such as a town.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
By::__________________________
BENJAMIN HUXEN II
Assistant Attorney General
JDC/BAH II